Citation Nr: 1039994	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-26 797	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for seborrhea of the scalp and dyshidrosis of the hands.  

2.  Entitlement to a disability rating in excess of 30 percent 
for mixed tension vascular headache disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran had active military service from April 1962 to 
November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  On May 28, 2010, the Board issued a decision addressing the 
issues of entitlement to a disability rating in excess of 30 
percent for seborrhea of the scalp and dyshidrosis of the hands; 
and a disability rating in excess of 30 percent for mixed tension 
vascular headache disorder.

2.  In June 2010, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, St. Petersburg, Florida 
that the appellant died in March 2010.


CONCLUSION OF LAW

Due to the death of the appellant on March [redacted], 2010, prior to the 
issuance of the May 28, 2010, decision, the Board had no 
jurisdiction to adjudicate the merits of his claim and the May 
28, 2010, Board decision is vacated and the appeal is dismissed.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.904, 20.1302 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

In the May 28, 2010, decision, the Board denied an increased 
rating for seborrhea of the scalp and dyshidrosis of the hands; 
and granted an increased rating for a mixed tension vascular 
headache disorder.  However, in June 2010, the Board was notified 
by the RO that the appellant had died on March [redacted], 2010.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  As the Veteran died before 
the Board decided the claim on May 28, 2010, the Board had no 
jurisdiction to adjudicate his claim.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.  Accordingly, the Board must vacate its May 
28, 2010, decision.  See 38 C.F.R. § 20.904.

Next, the Board finds that, because the Veteran died during the 
pendency of the appeal and because his claim does not survive his 
death, the merits of the appeal have become moot and must be 
dismissed for lack of jurisdiction.  See Zevalkink, supra; 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The May 28, 2010, Board decision addressing the issues of 
entitlement to a disability rating in excess of 30 percent for 
seborrhea of the scalp and dyshidrosis of the hands and a 
disability rating in excess of 30 percent for mixed tension 
vascular headache disorder is vacated and the appeal is 
dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


